Judgment, Supreme Court, New York County, rendered June 27, 1973, convicting the defendant, after a jury trial, of the crime of robbery in the first degree, grand larceny in the third degree, and possession of a weapon as a felony, unanimously modified, on the law, to the extent of reversing the conviction for grand larceny in the third degree, and dismissing that count of the indictment, and otherwise affirmed. In the instant case, conviction'of the defendant of the crime of robbery in the first degree mandates dismissal of the count of grand larceny in the third degree as an inclusory concurrent count. (People v Pannell, 47 AD2d 623 [1975]; People v Colon, 46 AD2d 624; People v Pyles, 44 AD2d 784.) Concur— Stevens, P. J., Kupferman, Murphy, Lupiano and Tilzer, JJ.